Opinión disidente del
Juez Asociado Señor Negrón García.
Hace veintitrés (23) años sentenciamos: “La maternidad [y paternidad] espiritual que l[os] peticionari[os] ha[n] en-gendrado con el cuidado, amor y educación que durante varios años ha[n] dispensado a la niña protagonista de este recurso, y que intenta[n] consolidar jurídicamente, no puede ser a expensas de una interpretación que exija un matrimonio donde no lo hay .... Tal interpretación ... plan-tea serias interrogantes sobre posible discrimen constitucio-nal por razón de nacimiento. Art. II, Sec. 1 Constitución.” (Énfasis suplido.) Ex parte J.A.A., 104 D.RR. 551, 561-562 (1976), opinión concurrente.
I
El precepto constitucional aludido establece la inviola-bilidad de la dignidad del ser humano, y se proyecta en una prohibición contra todo discrimen “por motivo de raza, color, sexo, nacimiento, origen o condición social, ni ideas políticas o religiosas”. Art. II, Sec. 1, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 257.
El legajo de la Convención Constituyente refleja un in-tenso debate en torno al nacimiento y una clara intención de hacer desaparecer las diferencias jurídicas que mante-nían marginados a los hijos nacidos fuera del matrimonio. 4 Diario de Sesiones de la Convención Constituyente 1347-1376. Así, el Informe de la Comisión sobre la Carta de De-*223rechos, hizo constar que se eliminaría el estigma jurídico de tales hijos, colocándolos en igualdad de derechos res-pecto a sus padres y el orden jurídico. Diario de Sesiones, supra, págs. 2561-2562.
Este ideal tuvo su culminación judicial en Ocasio v. Díaz, 88 D.P.R. 676, 728 (1963), al decidir que “[n]o debe-mos perdernos en el laberinto de las injustas distinciones. En la interpretación y aplicación de ellas el postulado bá-sico de igualdad humana ante el Derecho debe ser el faro que nos encamine en la jornada más honrosa, pero tam-bién más ingrata ... la de hacer justicia a [nuestros\ semejantes. Igualdad para el anciano y para el niño en recibir participación en el disfrute de todo derecho sustan-tivo; igualdad para todos en el trato jurídico ante el dere-cho adjetivo en todo proceso de reivindicación social o patrimonial”. (Énfasis suplido.)
Con este sucinto pero trascendental trasfondo constitu-cional, concluimos que el requisito de matrimonio y, por ende, la prohibición en caso de concubinato en situaciones de pluralidad de adoptantes, establecido por el Art. 131 de la Ley de Adopción, 31 L.P.R.A. see. 532 —enmendado por la Ley Núm. 86 de 15 de junio de 1953, Leyes de Puerto Rico, pág. 305 — , crea un discrimen por nacimiento bajo nuestra Constitución. Elaboremos.
hH
Como es sabido, la adopción es hoy la institución por la cual “una persona se integra plenamente en la vida de fa-milia de otra persona o personas, con los mismos efectos que produce la filiación biológica, rompiéndose como regla general, los vínculos jurídicos que [el adoptado] tenía con la familia anterior”. A. J. Pérez Martín, Derecho de familia: adopción, acogimiento, tutela y otras instituciones de pro-tección de menores, Valladolid, Ed. Lex Nova, 1995, pág. *224487. Desde sus inicios en Roma, la adopción estaba fun-dada en motivaciones económicas, sociales o políticas para darle continuidad a la estirpe. (1) Esta limitada concepción, con el tiempo experimentó un giro radical; actualmente la figura central es el adoptado. Así nuestra ley, al recoger ese nuevo enfoque, equipara al hijo adoptado con el hijo bioló-gico,(2) y crea entre el adoptado y el adoptante la misma situación que la filiación por nacimiento. Rivera Rivera v. Monge Rivera, 117 D.P.R. 464, 466 (1986); León Rosario v. Torres, 109 D.P.R. 804, 815 (1980); Ex parte J.A.A., supra, pág. 558; Rivera Coll v. Tribunal Superior, 103 D.P.R. 325, 332 (1975).
La filiación “alude a la génesis y al status de la persona. Es el cauce primario y básico de las relaciones de parentesco. Aunque el concepto de relación de parentesco tenga otros desenvolvimientos, el punto de partida está constituido siempre por la filiación.” L. Martínez Calcerrada, Discriminación de la Filiación Extramatrimonial, Madrid, Ed. Montecorvo, 1977. En esta vena en Almodóvar v. Méndez Román, 125 D.P.R. 218, 232 (1990), con aproba-ción citamos a Serna Meroño, y resolvimos que la filiación, bien sea natural o por adopción, origina una serie de dere-chos y obligaciones entre los miembros de la familia, dando seguridad y publicidad al estado civil de la persona.
En su sustrato la adopción es un nuevo nacimiento. A través del acto judicial, el adoptado adviene a un nuevo .estado civil, y con éste, surgen para él y para los adoptan-tes una serie de derechos y deberes.
Preciso recalcar que el nacimiento biológico de por sí, no brinda a la persona un estado civil; es el acto de la filiación *225el que lo sitúa en una perspectiva jurídica. Como dice Ruth Ortega-Vélez, el nacimiento, como realidad biológica, lle-vado al ámbito de lo jurídico resulta en la filiación. R.E. Ortega-Vélez, 25 Lecciones Derecho de Familia, San Juan, Ed. Scisco, 1997, pág. 227. Nuestro ordenamiento cuenta con dos (2) formas de filiación, a saber, la biológica y la adoptiva; y sin importar a que tipo de filiación nos refira-mos, el propósito y las consecuencias de éstas son las mismas. Por esta razón, cuando bajo la Constitución ha-blamos de discrimen por razón de nacimiento, no sólo nos referimos al hecho biológico del nacimiento, sino también al jurídico de la filiación.
I — I y — i ► — i
El presente caso es excepcional. Ariel Pérez Vega y Ada Román Padilla desean conjuntamente adoptar a la menor A.M.Q.M., quien desde los veinte (20) días de nacida es su hija. No se cuestiona que han convivido en una relación concubinaria ininterrumpida durante los últimos diez (10) años, procreado hijos y mantenido una familia estable. La propia Procuradora Especial de Relaciones de Familia así lo reconoció cuando señaló que recomendaría favorable-mente la adopción, por entender que el bienestar de la me-nor estaba garantizado por la relación afectiva con los pe-ticionarios) pero, que por no estar casados, la ley la obligaba a oponerse.
La Procuradora Especial se refería al Art. 131 del Có-digo Civil, 31 L.P.R.A. see. 532, que establece que “[njadie podrá ser adoptado por más de una persona, salvo el caso en que los adoptantes estuvieren casados entre sí”. Esta norma, es conocida como la prohibición de pluralidad de adoptantes. Tiene como único fundamento evitar el posible conflicto que puede surgir entre hombre y mujer no vincu-lados sentimental y físicamente, y que a su vez pretendan *226compartir deberes y responsabilidades paterno-matemo fi-liales para con el adoptado, como lo son la patria potestad y la custodia.
El alcance de esta prohibición debe entenderse a la luz del propósito cardinal de nuestra Ley de Adopción, esto es, “que al adoptado se le provea, con carácter permanente, un hogar donde se le brinde cariño, cuidado, protección y se-guridad económica, social y emocional, así como lo esencial para un crecimiento y desarrollo saludable en un medio ambiente donde disfrute sin distinciones de los mismos de-rechos y asuma las mismas obligaciones que los hijos biológicos”. (Énfasis suplido.) M.J.C.A. menor v. J.L.E.M., menor, 124 D.P.R. 910, 922 (1989).
Incuestionablemente, la familia compuesta por Ariel Pé-rez Vega y Ada Román Padilla, ha brindado un hogar a la menor A.M.Q.M. Por años, de forma voluntaria, han reali-zado los deberes y las responsabilidades inherentes a la patria potestad, brindándole amor y cuidado desde la cuna. Ese desprendimiento de sentimientos paterno-matemo fi-liales ha sido espontáneo, sin obligación legal alguna. Sim-plemente responde a que para ellos “ ‘la familia existe no ya por ser el hijo habido en matrimonio, o por ser natural reconocido, sino por la posesión de estado que da lugar al afecto y lo justifica’ ”. R.M. Moreno Florez, Acto Constitu-tivo de la Adopción, Madrid, Ed. Colex, 1985, pág. 36, ci-tando a J.E. Coll y L.A. Estivill, La adopción y las institu-ciones análogas.
Lamentablemente, la interpretación stricto jure de se-guir literalmente la letra del Art. 131 del Código Civil, supra, conllevaría que la menor A.M.Q.M. nunca podría con-solidar en el seno de esta familia, la filiación física y espiritual que ya existe sólo porque el “padre” y la “ma-dre”(3) no están casados. Semejante resultado choca con el *227postulado multidimensional de igualdad y dignidad cons-titucional, inmerso en nuestra conciencia judicial.
IV
Hace varias décadas, en Ocasio v. Díaz, supra, sostuvi-mos el derecho de los hijos a la absoluta igualdad de trato jurídico. En esa ocasión erradicamos las distinciones jurí-dicas entre hijos legítimos e ilegítimos. Hoy hacemos lo propio con las diferencias entre el hijo adoptado y el bioló-gico, y evitamos una paternidad y maternidad fragmen-tadas.
Un menor, al ser adoptado se convierte en hijo sin cua-lificaciones y debe tener los mismos derechos que un hijo biológico. Rechazamos así la existencia de una diferencia-ción injustificable en el trato jurídico.

En resumen, bajo la igualdad constitucional que gozan los hijos dentro o fuera del matrimonio, el hijo adoptivo, tal como el biológico, tiene derecho a “nacer” en el seno de una pareja de concubinos.

— O —

 M.J.C.A., menor v. J.L.E.M., menor, 124 D.P.R. 910, 916 (1989). Véanse: R.M. Moreno Florez, Acto Constitutivo de la Adopción, Madrid, Ed. Colex, 1985; J.R. León Sotomayor, La Adopción en Puerto Rico, Año 31 (Núm. 1) Rev. Der. Pur. 13 (1991).


 El Art. 132 del Código Civil lee: “El adoptado será considerado para todos los efectos legales como un hijo legítimo del adoptante. El adoptante será considerado como el padre legítimo del adoptado.” 31 L.P.R.A. see. 533.


 Véase la opinión disidente del Juez Asociado Señor Cadilla Ginorio en Rosell v. Meléndez, 101 D.P.R. 329 (1973), en la que desarrolla el concepto de progenitores sicológicos.